UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number 33-25126-D Medefile International, Inc. (Exact name of small business issuer as specified in its charter) Nevada 85-0368333 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Ridgedale Avenue, Suite 217 Cedar Knolls, NJ 07927 (Address of principal executive offices) (973) 993-8001 (Issuer's telephone number) Copies to: Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [ ] No [X] The number of shares of the issuer's outstanding common stock on August 9, 2006 was 178,733,910. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] MEDEFILE INTERNATIONAL, INC. FORM 10-QSB For the Fiscal Quarter Ended June 30, 2007 Part I Page Item 1. Financial Statements. F-1 Item 2. Management's Discussion and Analysis or Plan of Operations. 3 Item 3. Controls and Procedures 9 Part ll Item 1. Legal Proceedings. 10 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders. 10 Item 5. Other Information 10 Item 6. Exhibits. 10 Signatures. 11 Explanatory Note The Company’s Quarterly Report on Form 10-QSB for the quarterly period ended June 30, 2007 is being amended by this Amendment No.1 to correct two typographical errors and to reflect the correct signature page and certifications. In the Liquidity and Capital resources section of Management’s Discussion and Analysis or Plan of Operation on page 9, the amount of current liabilities has been corrected to $1,602,162. In the discussion of Controls and Procedures on page 10, the spelling of the word implemented in the third paragraph has been corrected. The dates on the signature page and Exhibits 31.1 and 32.1 have been corrected tostate the date of signing of August 16, 2007. 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Medefile International, Inc. Condensed Consolidated Balance Sheet (Unaudited) June 30, 2007 Assets Current assets Cash and cash equivalents (Note 1) $ 52,454 Prepaid expenses (Note 2) 45,801 Total current assets 98,255 Furniture and equipment, net of accumulated depreciation of $125,279 (Note 3) 41,151 Deposits and other assets 16,111 Intangibles, net of accumulated amortization of $57,058 1,511 Total assets $ 157,028 Liabilities and Deficiency in Stockholders' Equity Current liabilities Accounts payable and accrued liabilities $ 109,178 Loan payable- related party (Note 4) 1,476,071 Deferred revenue 16,913 Total current liabilities 1,602,162 Loan payable - related party (Note 4) 1,115,379 Commitments and Contingencies - Deficiency in Stockholders' Equity: Common stock, $0.001 par value; 300,000,000 shares authorized; 178,733,910 shares issued and outstanding as of June 30, 2007 (Note 5) 17,873 Additional paid-in capital 4,768,058 Accumulated deficit (7,346,444 ) Total deficiency in stockholder's equity (2,560,513 ) Total liabilities and deficiency in stockholders' equity $ 157,028 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-1 Medefile International, Inc. Condensed Consolidated Statements of Operations (Unaudited) For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Revenue $ 13,655 $ 10,269 $ 25,456 $ 16,302 Operating expenses: Selling, general and administrative expenses 400,156 266,797 750,376 506,538 Non-cash compensation 562,622 610,008 1,163,587 1,172,630 Depreciation and amortization expense 7,587 7,294 14,856 14,554 Total operating expenses 970,365 884,099 1,928,819 1,693,722 Loss from operations (956,710 ) (873,830 ) (1,903,363 ) (1,677,420 ) Other expense: Interest and dividend income (expense) (41,579 ) (19,177 ) (75,477 ) (33,827 ) Total other income (expense) (41,579 ) (19,177 ) (75,477 ) (33,827 ) Loss before income taxes (998,289 ) (893,007 ) (1,978,840 ) (1,711,247 ) Provision for income taxes - Net loss $ (998,289 ) $ (893,007 ) $ (1,978,840 ) $ (1,711,247 ) Other comprehensive gain (loss): Unrealized gain on equity securities (176 ) (320 ) - 594 Comprehensive loss $ (998,465 ) $ (893,327 ) $ (1,978,840 ) $ (1,710,653 ) Net loss per share - basic and diluted $ 0.006 $ 0.00 $ 0.011 $ 0.01 Weighted average shares outstanding - basic and diluted 178,733,910 178,733,910 178,733,910 178,733,910 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-2 Medefile International, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six For the Six Months Ended Months Ended June 30, June 30, 2007 2006 Cash flows from operating activities: Net loss $ (1,978,840 ) $ (1,711,247 ) Other comprehensive gain (loss) - 594 Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 14,856 14,554 Non cash compensation 1,163,587 1,172,630 Interest expense 75,850 45,415 Changes in operating assets and liabilities: Prepaid expenses (35,801 ) (36,250 ) Marketable securities 720 (960 ) Security Deposit (13,326 ) Accounts payable and accrued expenses 51,324 (23,000 ) Deferred revenue (16,956 ) 7,557 Net cash used in operating activities (738,586 ) (530,707 ) Cash flows from investing activities: Purchase of equipment (6,936 ) (4,425 ) Net cash used in investing activities (6,936 ) (4,425 ) Cash flows from financing activities: Proceeds from loans by related parties 720,000 750,000 Payments on loans from related parties (20,978 ) - Net cash provided by financing activities 699,022 750,000 Net increase (decrease) in cash and cash equivalents (46,500 ) 214,868 Cash and cash equivalents at beginning of period 98,955 270,506 Cash and cash equivalents at end of period $ 52,455 $ 485,373 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ - $ - Taxes $ 780 $ - Interest capitalized on note payable to related party $ 75,850 $ 45,415 Value of options issued to employees $ - $ 4,500,979 Value of warrants issued to consultants $ - $ 155,793 The accompanying notes are an integral part of these unaudited condensed financial statements. F-3 MEDEFILE INTERNATIONAL INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION AND NATURE OF BUSINESS OPERATIONS Basis Of Presentation The accompanying unaudited condensed consolidated financial statements of Medefile International Inc., a Nevada corporation ("Company"), have been prepared in accordance with the instructions to Form 10-QSB and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. These unaudited condensed consolidated financial statements and related notes should be read in conjunction with the Company's Form 10-KSB for the fiscal year ended December 31, 2006. In the opinion of management, these unaudited condensed consolidated financial statements reflect all adjustments that are of a normal recurring nature and which are necessary to present fairly the financial position of the Company as of June 30, 2007, and the results of operations and cash flows for the six months ended June 30, 2007 and 2006. The results of operations for the six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the entire fiscal year. Certain amounts in the prior period on the Statements of Cash Flows have been changed to conform to the current period presentation. Nature Of Business Operations On November 1, 2005, Bio-Solutions International, Inc. ("Bio-Solutions") entered into an Agreement and Plan of Merger (the "Agreement") with OmniMed Acquisition Corp., (the "Acquirer), a Nevada corporation and a wholly owned subsidiary of Bio-Solutions, OmniMed International, Inc., a Nevada corporation ("OmniMed"), and the shareholders of OmniMed (the "OmniMed Shareholders"). Pursuant to the Agreement, Bio-Solutions acquired all of the outstanding equity stock of OmniMed from the OmniMed Shareholders. As consideration for the acquisition of OmniMed, Bio-Solutions agreed to issue 9,894,900 shares of Bio-Solutions' common stock to the OmniMed Shareholders. These issuances were deemed to be exempt under rule 506 of Regulation D and Section 4(2) of the Securities Act of 1933, as amended since, among other things, the transaction did not involve a public offering, the investors were accredited investors and/or qualified institutional buyers, the investors had access to information about the company and their investment, the investors took the securities for investment and not resale, and the Company took appropriate measures to restrict the transfer of the securities. As a result of the Agreement, the OmniMed Shareholders assumed control of Bio-Solutions. Effective November 21, 2005 Bio-Solutions changed its name to OmniMed International, Inc. Effective January 17, 2006, OmniMed changed its name to Medefile International, Inc. ("Medefile" or "the Company"). Medefile has developed a system for gathering, digitizing, storing and distributing information for the healthcare field. Medefile's goal is to revolutionize the medical industry by bringing digital technology to the business of medicine. Medefile intends to accomplish its objective by providing individuals with a simple and secure way to access their lifetime of actual medical records in an efficient and cost-effective manner. Medefile's products and services are designed to provide Healthcare providers with the ability to reference their patient's actual past medical records, thereby ensuring the most accurate treatment and services possible while simultaneously reducing redundant procedures. Medefile's primary product is the MedeFile system, a highly secure system for gathering and maintaining medical records. The MedeFile system is designed to gather all of its members' medical records and create a single, comprehensive medical record that is accessible 24 hours a day, seven days a week. Going Concern The accompanying unaudited condensed consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of F-4 America, which contemplate continuation of the Company as a going concern. However, the Company has reported a net loss of $998,289 and $1,978,840 for the three and six month periods ended June 30, 2007 had an accumulated deficit of $7,346,444 as of June 30, 2007. The Company used $738,586 of cash for operating activities during the six months ended June 30, 2007. Cash provided by financing activities for the six months ended June 30, 2007 was $699,022 consisting of net proceeds from related party loans. Our registered independent certified public accountants have stated in their report dated March 14, 2007, that we have incurred operating losses in the past years, and that we are dependent upon management's ability to develop profitable operations. These factors among others may raise substantial doubt about our ability to continue as a going concern. We will need additional investments in order to continue operations to cash flow break even. Additional investments are being sought, but we cannot guaranteethat we will be able to obtain such investments. Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, the trading price of our common stock could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing. Further, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. If additional financing is not available or is not available on acceptable terms, we will have to curtail our operations. Revenue Recognition The Company generates revenue from licensing the right to utilize its proprietary software for the storage and distribution of healthcare information to individuals and affinity groups. For revenue from product sales, the Company recognizes revenue in accordance with Staff Accounting Bulletin ("SAB") No. 104, "Revenue Recognition," which superseded SAB No. 101, "Revenue Recognition in Financial Statements." SAB No.101 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectibility is reasonably assured. Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectibility of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. SAB No. 104 incorporates Emerging Issues Task Force ("EITF") No. 00-21, "Multiple-Deliverable Revenue Arrangements." EITF No. 00-21 addresses accounting for arrangements that may involve the delivery or performance of multiple products, services and/or rights to use assets. The effect of implementing EITF No. 00-21 on the Company's consolidated financial position and results of operations was not significant. This issue addresses determination of whether an arrangement involving more than one deliverable contains more than one unit of accounting and how the arrangement consideration should be measured and allocated to the separate units of accounting. EITF No. 00-21 became effective for revenue arrangements entered into in periods beginning after June 2003. For revenue arrangements occurring on or after August 1, 2003, the Company revised its revenue recognition policy to comply with the provisions of EITF No. 00-21. F-5 Investments The Company's investments in marketable securities are classified as "available for sale" securities, and are carried on the financial statements at market value. Realized gains and losses are included in earnings; unrealized gains and losses are reported as a separate component of stockholders' equity and as a component of "Other Comprehensive Income." Stock Based Compensation On January 1, 2006 the Company adopted Statement of Financial Accounting Standards No. 123 (revised 2004) "Share-Based Payment" ("SFAS 123 (R) which requires the measurement and recognition of compensation expense for all share-based payment awards made to employees and directors including employee stock options and employee stock purchases related to a Employee Stock Purchase Plan based on the estimated fair values. SFAS 123 (R) supersedes the Company's previous accounting under Accounting Principles Board Opinion No.25, "Accounting for Stock Issued to Employees" ("APB 25") for the periods beginning fiscal 2006. The Company adopted SFAS 123 (R) using the modified prospective transition method, which required the application of the accounting standard as of January 1, 2006. Stock based compensation expense recognized under SFAS 123 (R) for the three and six months ended June 30, 2007 was $562,622 and $1,131,596, respectively. Stock based compensation for the three months and sixmonths ended June 30, 2006 was $ 562,622 and $1,125,244, respectively. Stock-based compensation expense recognized during the period is based on the value of the portion of share-based payment awards that is ultimately expected to vest during the period. F-6 A summary of option activity under the Plan as of June 30, 2007, and changes during the period then ended are presented below: Weighted- Options Price Average Exercise Outstanding at December 31, 2006 5,660,000 $ 0.80 Issued Exercised Forfeited or expired (20,000 ) (0.80 ) Outstanding at June 30, 2007 5,640,000 $ 0.80 Non-vested at June 30, 2007 1,410,000 $ 0.80 Exercisable at June 30, 2007 4,230,000 $ 0.80 The options outstanding as of June 30, 2007 have been segregated for additional disclosure as follows: Options Outstanding Options Exercisable Weighted Weighted Average Weighted Range of Average Remaining Average Exercise Number Exercise Contractual Number Exercise Price Outstanding Price Life Exercisable Price $0.80 5,640,000 $ 0.80 2.5 4,230,000 $ 0.80 Total 5,640,000 $ 0.80 4,230,000 $ 0.80 At June 30, 2007, the exercisable and outstanding options had no intrinsic value. Intrinsic value represents the difference between the company’s closing stock price on the last trading day of the fiscal period, which was $0.11 and as of June 30, 2007, and the exercise price multiplied by the number of options outstanding. F-7 Reclassifications Certain reclassifications have been made in prior year's financial statements to conform to classifications used in the current year. 2. PREPAID EXPENSES Prepaid expenses at June 30, 2007 consist of the following at June 30, 2007: Prepaid Insurance $ 41,067 Prepaid Rent 4,734 Total $ 45,801 3. FURNITURE AND EQUIPMENT Furniture and equipment consists of the following at June 30, 2007: Computers and office equipment $ 153,501 Furniture and fixtures 12,929 Subtotal $ 166,430 Less: Accumulated depreciation (125,279 ) Total $ 41,151 Depreciation is provided by the straight-line method over the estimated useful life. Depreciation expense totaled $7,501 and $14,647 for the three and six month ended June 30, 2007. 4. LOAN PAYABLE - RELATED PARTY The Company has been and continues to be dependent upon the funding from The Vantage group, Ltd., the company’s largest stockholder. As of June 30, 2007, the Company was indebted to the Vantage Group Ltd. in the amount of $2,591,450, Including accrued interest. As of June 30, 2007, the Company had demand loan payable outstanding of $ 1,476,071 due to The Vantage Group and a long term noteof $ 1,115,379, which is payable on July 1, 2008. Both loans bear interest at therate of seven percent per annum. During the six months ended June 30, 2007 and the Company charged related party interest expense of $ 75,850 and $ 45,415 respectively. 5. EQUITY Common Stock On January 20, 2006, the Company paid an in-kind dividend of 14 shares of common stock for each share of common stock held by shareholders of record at the close of business on January 16, 2006. There were 11,915,594 shares of common stock outstanding immediately before the in-kind dividend. A total of 166,818,316 shares of common stock were issued pursuant to the in-kind dividend, and there were 178,733,910 shares of common stock outstanding immediately after the in-kind dividend. Warrants On June 19, 2006 the Company issued 200,000 warrants to consultants for services to be provided. The warrants vest in 50,000 increments on June 19, 2006; September 18, 2006, December 17, 2006 and March 17, 2007. The Company charged the fair value of these warrants of $155,793 to deferred compensation. The Company charged to operations the amount of $31,991, during the six Months ended June 30, 2007, representing the portion of these warrants that vested during the period. The following table summarizes the changes in warrants outstanding and the related prices. These warrants were granted in addition to cash compensation for services to be performed. F-8 Warrants Outstanding Warrants Exercisable Weighted Weighted Average Weighted Average Remaining Average Remaining Exercise Number Contractual Exercise Number Contractual Prices Outstanding Life (years) Price Exercisable Life (years) $ 3.50 50,000 2.97 $ 3.50 50,000 2.97 5.00 50,000 2.97 5.00 50,000 2.97 6.50 50,000 2.97 6.50 50,000 2.97 8.00 50,000 2.97 8.00 50,000 2.97 200,000 2.97 200,000 2.97 Transactions involving warrants are summarized as follows: Number of Weighted Average Warrants Price Per Share Outstanding at December 31, 2006 200,000 $ 5.75 Granted Exercised Canceled or expired Outstanding at June 30, 2007 200,000 $ 5.75 The estimated value of the compensatory warrants granted to non-employees in exchange for services and financing expenses was determined using the Black-Scholes pricing model and the following assumptions: Risk-free interest rate at grant date 4.75% Expected stock price volatility 86.05% Expected dividend payout Expected option in life-years 4 6. Commitments The Company is obligated under a current lease for office space in New Jersey commencing November 2003 and expiring in August 2007. The Company negotiated out of the remaining 14 months of its current lease without any additional cost to the Company. During the three months ended June 30, 2007, The Company has leased new office space located at 240 Cedar Knolls Road , Cedar Knolls, NJ, 07927 commencing September 2007 and August 2012. The leases also provide for additional rent for increases in operating expenses. Future minimum rent payments under the leases are: 2007 $ 17,767 2008 $ 53,300 2009 $ 54,167 2010 $ 55,900 2011 $ 55,900 2012 $ 37,267 7. Related Party Transactions In April 2007, the Company hired two employees who are related parties. These two employees are relatives of the majority shareholder and Chief Technology Officer. The combined compensation paid to these related parties for the three months ended June 30, 2007 was $14,882. F-9 Item 2. Management's Discussion and Analysis CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS It should be noted that this Management’s Discussion and Analysis of Financial Condition and Results of Operations may contain "forward-looking statements." The terms "believe," "anticipate," "intend," "goal," "expect," and similar expressions may identify forward-looking statements. These forward-looking statements represent the Company's current expectations or beliefs concerning future events. The matters covered by these statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those set forth in the forward-looking statements, including the Company's dependence on weather-related factors, introduction and customer acceptance of new products, the impact of competition and price erosion, as well as supply and manufacturing restraints and other risks and uncertainties. The foregoing list should not be construed as exhaustive, and the Company disclaims any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements, or to reflect the occurrence of anticipated or unanticipated events. In light of the significant uncertainties inherent in the forward-looking information included herein, the inclusion of such information should not be regarded as a representation that the strategy, objectives or other plans of the Company will be achieved. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We undertake no duty to update this information. More information about potential factors that could affect our business and financial results is included in the section entitled "Risk Factors" of our Annual Report on Form 10-KSB/A for the year ended December 31, filed with the Securities and Exchange Commission on April 17, 2007. The following discussion should be read in conjunction with our consolidated financial statements provided in this quarterly report on Form 10-QSB. OVERVIEW Organizational History On November 1, 2005, Bio-Solutions International, Inc. ("Bio-Solutions") entered into an Agreement and Plan of Merger (the "Agreement") with OmniMed Acquisition Corp., (the "Acquirer), a Nevada corporation and a wholly owned subsidiary of Bio-Solutions, OmniMed International, Inc., a Nevada corporation ("OmniMed"), and the shareholders of OmniMed (the "OmniMed Shareholders"). Pursuant to the Agreement, Bio-Solutions acquired all of the outstanding equity stock of OmniMed from the OmniMed Shareholders. As consideration for the acquisition of OmniMed, Bio-Solutions agreed to issue 9,894,900 shares of Bio-Solutions' common stock to the OmniMed Shareholders. These issuances were deemed to be exempt under rule 506 of Regulation D and Section 4(2) of the Securities Act of 1933, as amended since, among other things, the transaction did not involve a public offering, the investors were accredited investors and/or qualified institutional buyers, the investors had access to information about the company and their investment, the investors took the securities for investment and not resale, and the Company took appropriate measures to restrict the transfer of the securities. As a result of the Agreement, the Omnimed Shareholders assumed control of Bio-Solutions. Effective November 21, 2005 Bio-Solutions changed its name to Omnimed International, Inc. Effective January 17, 2006, Omnimed changed its name to Medefile International, Inc. ("Medefile" or "the Company"). Overview of Business Medefile has developed a system for gathering, digitizing, storing and distributing information for the healthcare field. Medefile's goal is to revolutionize the medical industry by bringing digital technology to the business of medicine. Medefile intends to accomplish its objective by providing individuals with a simple and secure way to access their lifetime of actual medical records in an efficient and cost-effective manner.
